PER CURIAM.
The Issue: Whether the circuit court erred in holding that the father of the deceased, who filed for letters of administration before the expiration of 40 days from the deceased’s death, was the duly appointed personal representative, under challenge by the guardian of the deceased’s minor son, when no preferential applicants were before the court within the 40-day period pursuant to Code 1975, § 43-2-42.
The Decision: Affirmed on the authority of McCord v. Stephens, 295 Ala. 162, 325 So.2d 155 (1975). See, also, Starlin v. Love, 237 Ala. 38, 185 So. 380 (1938); and Childs v. Davis, 172 Ala. 266, 55 So. 540 (1911).
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES and ADAMS, JJ., concur.